 MARTIN IRON WORKSMartin Iron Works, Inc. and Frank N. Deason.Case 31-CA-1193022 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 11 April 1983 Administrative Law JudgeWilliam L. Schmidt issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative l aw Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversinghis findingsWe adopt the Administrative Law Judge's conclusion that Respondentdid not violate Sec. 8(a)(1) of the Act by discharging employee DeasonIn so doing, we find it unnecessary to determine whether Deason's com-plaints to Respondent constituted protected concerted activity in view ofour agreement with the Administrative L aw Judge's finding that Deasonwas discharged for other unrelated reasons.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge:The hearing in this matter was held on January 4 and 5,1983, at Las Vegas, Nevada. The proceeding is based ona charge filed by Frank N. Deason, an Individual(Deason), against Martin Iron Works, Inc. (Respondent),on February 25, 1982, and a complaint issued by the Re-gional Director for Region 31 of the National Labor Re-lations Board on April 19, 1982, which alleges that Re-spondent discharged Deason on September 25, 1981,' inIf not specified, the calendar year is 1981267 NLRB No. 57violation of Section 8(a)(1) of the National Labor Rela-tions Act, as amended (the Act). Respondent filed atimely answer which, as amended at the hearing, admitsnearly all of the General Counsel's preliminary allega-tions but denies the commission of the alleged unfairlabor practice. Hence, the sole issue is whether or notDeason's termination was unlawful.Upon the entire record,2my observation of the wit-nesses who testified and my careful consideration of thepost-hearing briefs filed by the General Counsel and Re-spondent, I hereby make the following:FINDINGS OF FACT1. THE ALLEGED UNFAIR LABOR PRACTICEA. The Relevant FactsRespondent, a Nevada corporation, is engaged in busi-ness as a steel fabricator and erector in the building andconstruction industry. It maintains its principal office andplace of business in Reno, Nevada,3but the dispute hereconcerns its onsite operations at the so-called Anaconda-Molybdenum project located about 25 miles north ofTonopah, Nevada (the Tonopah job). Respondent wasengaged as a subcontractor of the Bechtel Corporation atthe Tonopah job, and it employed crews of employeesskilled in the ironworker and millwright crafts. Respond-ent has maintained successive collective-bargainingagreements with a union representing its ironworker em-ployees since 1939 and it appears that Respondent main-tained jobsite agreements with unions representing mill-wright employees when it had a need for employees en-gaged in that craft. At Tonopah, Respondent agreed tobe bound by an area agreement maintained by Mill-wrights and Machinery Erectors Local 1827 of LasVegas (Local 1827).4Respondent's Tonopah operation was under the gener-al supervision of Project Superintendent William Zenzand, at the relevant times, Rene Genesse served as themillwright's general foreman.5At or about the time in-volved here, Respondent employed approximately 30millwrights at the Tonopah job on 2 shifts of 15 meneach. The millwrights were assigned to separate crews offour to six men and each crew was supervised by a fore-man. During Deason's tenure on the Tonopah job, AllenVan Horn was his crew foreman. All of the millwrights,2 The General Counsel's unopposed motion to correct the transcript ishereby granted. Said motion is hereby entered in the record of thismatter as G.C. Exh. I(i).I The complaint alleges and the answer admits that Respondent annu-ally purchases and receives goods or services valued in excess of $50,000directly from suppliers located outside the State of Nevada Accordingly.I find Respondent was, at all relevant times, an employer within themeaning of Sec. 2(2) of the Act which was engaged in commerce or abusiness affecting commerce within the meaning of Section 2(6) and (7)of the Act. I further find that it would effectuate the purposes of the Actfor the Board to exercise its jurisdiction in this dispute.4 Local 1827 was, at the material times, a labor organization within themeaning of Sec. 2(5) of the ActI Zenz' background was as an ironworker. Zenz testified that he wasnot thoroughly familiar with the millwright craft and. as a consequence,relied heavily on Genesse for matters involving the millwrights at theTonopah job.239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding Genesse, were referred from or clearedthrough the Local 1827 office.Deason was referred to the Tonopah job on Septem-ber 16. Between September 16 and 20, Deason com-plained about a variety of job conditions and practiceswhich concerned safety, the chain of supervisory com-mand, and the proclivity of supervisors to perform unitwork. More specifically, Deason pointed out an inad-equate temporary covering being used in place of a floorgrate to one of the Bechtel safety engineers. On anotheroccasion, Deason challenged Genesse and a Bechtel en-gineer concerning the inadequacy of rigging being usedto move a particular piece of machinery.6It is undisputed that Deason complained repeatedlyabout Genesse's habit of performing manual labor. Forexample, Deason recalled that on one occasion, he ob-served Genesse carrying a box of bolts from the ware-house to the mill building where they were working andthat on another occasion he observed Genesse groutingaround one of the mills. Before he was fired, Deasonmade open threats to bring internal union charges againstGenesse. The evidence shows that Genesse, a longtimeunion member, was concerned about these threats.There is also evidence that Deason was vociferousabout the lack of any chain of command on the jobsite.In this connection, Deason recounted an incident on Sep-tember 20 when his partner and himself had their fore-man's work instructions countermanded by a Copper'sengineer and, a short time later, that instruction waschanged by a Bechtel engineer. While Deason and hispartner were taking measurements ordered by the Bech-tel engineer, the particular machine was set down andDeason and his partner were nearly injured. This inci-dent upset Deason considerably and he refused-in thepresence of the Bechtel engineer-to follow any furtherinstruction from anyone other than his own foreman.When the engineer indicated that he could not under-stand Deason's obdurate attitude, Deason explained hisbelief that he was nearly injured because others nearbywere not aware of his presence and suggested that thereshould be a single foreman for the crew on each millwho would be responsible for all of the instructionsflowing to that crew. Apparently as a result of this en-counter, Genesse came to believe that Deason was goingover his head to become either a crew foreman or to re-place him as the general foremen.7The incident advanced by Respondent as the cause ofDeason's termination also occurred on September 20.Deason and his working partner, Bill Furry, were as-signed by Genesse to assist the rigging crew in lifting thebearing pedestals for one of the mills so that shims couldbe placed beneath the pedestal in order to facilitateDeason was not on the crew using the rigging. Geniesse eventuallytold him to mind his own business in connection with this interchange.7Nevertheless, Genesse agreed that there were too many people onthe job who felt they were in the position to give orders. Genesse testi-fied that "if you got aggravated or annoyed because somebody came toyou and said do this or do that you were annoyed all day ..[Olnetime I remember counting 19 yellow hats on the job site [and] all of themwanted to tell me what to do" Sometime after Deason's termination,Genesse quit his job and the inference suggested by his testimony is thathe did so, in part, because he was simply fed up with the massive over-direction of the work.cleaning work. The rigging crew was supervised byKenny Armstrong and consisted of three workmen. Thetask involved two preliminary steps: (1) lifting the millwith hydraulic jacks, and (2) lifting the pedestals withthe overhead crane and a special rigging device. It is un-disputed that the overhead crane (which was operatedby Otto Atterberry, one of the rigging crew members)was inadequate to lift the combined weight of the milland a pedestal. Genesse testified that was the responsibil-ity of Deason and Furry to jack the mill. According toDeason, the mill was already jacked up when he arrivedat the assigned work area.8Work proceeded at the dis-charge end of the mill without incident.Thereafter, the crew moved to the feed end of the millto continue their work. After the rigging was attached tothe pedestal, Deason mounted the mill for the purpose ofattaching to a piece of angle iron being used as a liftinglug and centering the lifting line over the load. When hehad attached the hook, Deason signaled Jim Surrett (oneof the rigging crewmen who was acting as a flagman forthe overhead crane operator) to pull the line snug. Ac-cording to Deason, the crane "lurched up fast" when theoperator was signaled to snug up the line. Deason attrib-uted this surprising occurrence to a defect in the slow"up" mode of the crane's controls which prevented pre-cise operation. Genesse asserted that Deason told him heheard the pedestal hit or come in contact with the millwhen the lurch occurred. In any event, Deason dis-mounted the mill and further signals were relayed to thecrane operator to lift the load. The tug (or tugs) whichfollowed was sufficient to rip the chokers loose from thelifting lug and they were hurtled approximately 40 to 50feet through the air before they struck the side of an ad-jacent mill.9No one disputes Deason's claim that serious,or perhaps fatal, injuries could have resulted if anyonehad been hit by the flying chokers. Genesse was notpresent when this incident occurred but did arrive backin the area shortly afterward. Genesse testified thatDeason was very agitated; that Deason was shouting andyelling at him. Deason testified that he remarked to oneof the Bechtel engineers who had observed the incidentthat it was some more of the "safe shit."Genesse blamed Deason for the aforedescribed inci-dent. According to Genesse, Deason admitted to himafter he (Genesse) arrived back at the area that he hadgiven a second and a third signal for the crane operatorto lift the load after hearing the pedestal come in contactwith the mill. According to Genesse, it was a "capitalsin" for Deason to give the second signal after hearingthe pedestal hit the mill following the initial signal to lift.Deason denied that he heard the pedestal hit the mill orthat he ever told Genesse that it had. Deason testifiedthat, after the initial upward lurch, he dismounted themill and told Surrett to "go ahead and do what [youwant] to do," or "Do as you want." The inference clear-8 Deason testified that he asked one of the rigging crewmembers if themill had been jacked up and received an affirmative response. Armstrongwas standing nearby and nodded his affirmance.9 There seems to be no dispute about Genesse's assertion that, after theinitial lurch at the feed end, the pedestal was in contact with the mill andthe combined weight of the mill and pedestal was too much for the craneand rigging to lift. Instead a portion of the rigging broke.240 MARTIN IRON WORKSly intended from Deason's testimony is that the accidentoccurred when Surrett gave a further signal for thecrane operator to lift. Deason testified that after the acci-dent he checked the hydraulic jacks and observed thatthe mill had not been raised enough. Deason blamed thatsituation on rigging Foreman Armstrong.The first person informed of Genesse's decision to ter-minate Deason was the Local 1827 steward, ChesterReed. According to Reed, Genesse told him on Septem-ber 21 that he was going to "lay Frank Deason off forraising hell and going over his head to ...attempt tobecome ...foreman." Reed testified that he then ac-companied Genesse to Deason's workplace and that heinformed Deason that he was being terminated. Reedsaid that Genesse told Deason at this time that he wasbeing terminated because "he [Deason] went over hishead in an attempt to become foreman by contacting theBechtel engineers, and [that] he had also been responsi-ble for [the] incident that happened the preceding daywhen [the] choker broke." According to Reed, Deasondenied any responsibility for the accident and deridedGenesse for such an accusation because his safety wasalso jeopardized by the incident. Additionally, Reed saidthat Deason explained to Genesse that he was not solicit-ing a foreman's job, that he simply thought the jobwould run smoother with another foreman. It is undis-puted that, following Deason's protestations, Genesseagreed to "reconsider" Deason's termination.Genesse testified that, after he carefully thought aboutthe accident, his belief that Deason was responsible forthe September 21 accident was reinforced and he con-cluded that he was being unfair to the other workmen byretaining Deason. Reed testified that he was told of Gen-esse's final decision to terminate Deason by ForemanVan Horn early in the morning on September 25. Reedsaid he then accompanied Van Horn to Deason's workarea to inform him of his termination. After tellingDeason he was being laid off, the three men stepped toone side and spoke with Genesse. Reed said that Genessetold Deason at this point that he had not received anycomplaints about his work and that he was being laid offbecause Lyle and Moe (two Becthel engineers) wantedGenesse to lay Deason off. At this point, Deason, Reed,Van Horn, and Genesse set out to find the two engineersimplicated in Deason's termination but they soon learnedthat neither of the two engineers was on the job at thattime. However, the group did locate Darrell Donnelly,the chief Bechtel engineer for the mill, and Donnellytold the group that as far as he was concerned the wholematter was the internal affair of Respondent and thatBechtel was not going to be involved in it. Reed saidthat Genesse persisted at this point in his determinationto terminate Deason, so the entourage next proceeded tothe trailer which housed the office of Respondent's su-perintendent, William Zenz. According to Reed, Genesseexplained to Zenz that he was laying Deason off for"raising hell and agitating." Zenz replied that, as far ashe was concerned, "raising hell" alone was enoughreason to terminate someone and that he would not inter-fere with Genesse's determination. 0 Zenz providedDeason with his final check and Deason left the job.Deason was never reinstated.Genesse acknowledged that he told the assembledgroup on the morning of September 25 that the twoBechtel engineers had "recommended" that he get rid ofDeason. Genesse then volunteered that he also toldDeason that he "played the game and he knew how thegame was played." Asked to explain the meaning of thatremark, Genesse testified:He played the game. He went around, he asked tobe made foreman, to the Bechtel people.He, as far as my own conclusion, eventually createdan accident so I would be laid off and he would bemade foreman.* * * * *And this is the conclusion that I used to eventuallylay him off because he was able, in his goal toachieve foreman's work, pay or job, to create an ac-cident to achieve that goal, he was able to createtwo accidents. And nobody can watch a man 24hours a day. I can't do it, and nobody can either.And if an accident is prepared during the day andhappened at night, these people are completely in-nocent of what is going on. I could not take thatchance.B. Additional Findings and ConclusionsRespondent argues that the "motivation" behind Dea-son's discharge was his dereliction in connection withthe September 20 accident and his "insubordinate" at-tempts "to be made general foreman." For this reason,Respondent argues that the General Counsel has failed toprove that Deason's discharge was caused by any ofDeason's protected activities and requests that the com-plaint be dismissed.The General Counsel argues that Respondent's conten-tion that Deason's discharge resulted from the September20 accident is a pretext and the fact that Respondentproffered a pretextual defense is a significant additionalreason for inferring that Deason's discharge was unlaw-fully motivated. In the alternative, the General Counselasserts that in the unlikely event it is concluded that thereason preferred for Deason's termination by Respondentis not a pretext, the evidence in the case still merits theconclusion that it was Deason's protected activity whichwas the motivating cause for his discharge and that Re-spondent failed to prove that Deason would have beendischarged notwithstanding his protected activity. Ac-cordingly, the General Counsel urges that I find that Re-spondent violated Section 8(a)(l) of the Act, as alleged.Section 8(a)(1) of the Act makes it an unfair laborpractice for an employer:l0 Notwithstanding certain documentary evidence mlnd Zenz' own testi-mony, his role in Deason's termination was clearly secondary and limitedalmost entirely to ratify Genesse's conduct. For this reason, I do not findZenz' testimony particularly relevant in determining the actual motive forDeason's termination.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARD...to interfere with, restrain, or coerce employeesin the exercise of the rights guaranteed in Section 7.Section 7 of the Act provides, inter alia, that:Employees shall have the right ...to engage in* .concerted activities for the purpose of ...mutual aid or protection.An employer is not at liberty to punish an employee bydischarging him for engaging in concerted activities pro-tected by Section 7 of the Act. NLRB v. Washington Alu-minum Co., 370 U.S. 9, 17 (1962). Deason's protests con-cerning safety matters, Genesse's performance of unitwork, and the lack of an appropriate chain of commandpertained to working conditions in general at the Tono-pah job and, for purposes of the discussion here, it hasbeen assumed that they were activities protected by Sec-tion 7 of the Act. NLRB v. Modern Carpet Industries, 611F.2d 811 (10th Cir. 1979); Farmland Soy Processing Co.,263 NLRB 237 (1982), modified at 265 NLRB No. 118(1982). Ultimately, the Geenral Counsel has the burdenof proving by a preponderance of the credible evidencethat Deason's discharge was for an unlawful reason.Wright Line, Inc., 251 NLRB 1083 (1980), enfd. 662 F.2d899 (Ist Cir. 1981). Accord: Zurn Industries v. NLRB,680 F.2d 683, 686-693 (9th Cir. 1982). But cf. Royal De-velopment Co. v. NLRB, Nos. 81-7638 and 81-7736 (9thCir. Feb. 22, 1983). For the reasons set forth below, Ihave concluded that the General Counsel has failed tomeet the required burden here and, accordingly, it is rec-ommended that the complaint be dismissed in its entirety.Respondent is an employer with a long history of ad-herence to the principles of collective bargaining andthere is no evidence that it developed a sudden animustoward the practices and procedures of collective bar-gaining during the course of the Tonopah job. On thecontrary, even after Deason's discharge, it appears thatRespondent voluntarily met with the Local 1827 in aneffort to resolve the grievance which Deason filed overhis discharge. 1 In addition, Genesse, the individual re-sponsible for discharging Deason, was essentially a long-time union craftsman who served as the general foremanon the Tonopah project only after Respondent's need foran expanded workforce developed. The atmosphere dis-cernible from the foregoing observations is that neitherRespondent nor its responsible supervisor harbored a vis-ceral hostility toward the exercise of employee rights.Certain of the testimony and evidence supports the in-ference the General Counsel has made, namely, thatDeason was discharged for "raising hell and agitating"and that, as used here, those ambiguous terms referred toDeason's protected activity. Aside from such remarks, acarefuil examination of the evidence discloses that theGeneral Counsel's case lacks a strong causal connec-tion-other than timing-between Deason's protected ac-tivity (his complaints about safety and the supervision)and his discharge. However, because of Deason's shorttenure, timing is not a significant factor in this case.Deason was employed by Respondent for only 9 days' As Deason noted, the memorandum agreement in effect betweenRespondent and Local 1827 specifically excluded the grievance proce-dures in the area master agreement from application at the Tonopah job.and his discharge was initially announced on the sixthday of his employment. Paraphrasing Genesse, if Dea-son's protected complaints were the reason for his dis-charge, he would have been discharged even sooner.Furthermore, Genesse's acknowledged concern over thethreat to bring internal union charges against him do notappear to extend beyond the concern one would expectof a long-term union craftsman.By contrast, there is a strong causal connection be-tween the events of September 20 and Deason's dis-charge. As the quoted testimony of Genesse in sectionIII, A, shows, Genesse concluded that Deason deliber-ately caused the accident on September 20 in furtheranceof an effort to embarrass Genesse and eventually replacehim as the general foreman. Genesse's testimonial asser-tion that he believed that Deason was the direct cause ofthe accident is clearly not an afterthought. Both Reedand Deason acknowledged that Genesse made such anassertion when he first attempted to discharge Deason onSeptember 21. That fact together with the impression Igained from observing Genesse on the witness stand thathe was attempting to testify as candidly and as honestlyas his memory would permit has led me to conclude thatGenesse was sincere in his belief that Deason had delib-erately caused the accident with the chokers. Having soconcluded, I further credit Genesse's denial that Dea-son's earlier gripes about safety and job supervision(Deason's protected activity) led him to dischargeDeason. On the basis of all of the evidence, I am con-vinced that Genesse discharged Deason as an act of self-preservation as he, in essence, asserted. Insofar as Gen-esse was concerned, Deason's ambition to displace himas the general foreman was so strong that Genesse couldnot trust Deason. When Genesse became convinced thatDeason's ambition was so excessive as to be dangerous tothe other workmen, he discharged Deason. Having con-cluded that Genesse was sincere in this belief, regardlessof whether he was right or wrong, it logically followsthat Genesse's motive in discharging Deason involved amatter which is not unlawful under the Act. According-ly, I find that Respondent did not violate Section 8(a)(1)of the Act by its September 25 discharge of Deason.CONCI.USIONS OF LAW1. Respondent is an employer engaged in commerce orin an industry affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. On or about September 25, 1981, Respondent dis-charged Frank N. Deason and since said date Respond-ent has failed and refused to reinstate Deason to hisformer position.4. The General Counsel has failed to establish by apreponderance of the credible evidence that Respond-ent's conduct specified in paragraph 3, above, violatedthe Act.Pursuant to Section 10(c) of the Act, and upon theforegoing findings of fact, conclusions of law, and theentire record herein, I hereby issue the following recom-mended:242 MARTIN IRON WORKS243ORDER X 2It is hereby ordered that the complaint be, and thesame hereby is, dismissed in its entirety. findings, conclusions. and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto12 In the event no exceptions are filed as provided by Sec. 102.46 of shall he deemed waived for all purposes. All outstanding motions incon-the Rules and Regulations of the National Labor Relations Board, the sistent with the recommended Order here are denied